VAN O’RSDFF, Associate Justice.
This appeal by appellant, defendant below, is from a decree granting plaintiff a divorce and legal separation from bed and board, together with alimony and counsel fees.
The divorce was granted upon the ground of defendant’s cruelty to plaintiff. We have examined the record carefully, and find the evidence ample to sustain the decree. Nor was there any abuse of discretion in the granting of alimony and counsel fees.
The case turns solely upon issues of fact, the sufficiency of which to sustain the decree we have the power in equity to determine. No good purpose would be subserved by an extended review of the evidence, since it applies peculiarly to the present case, and would have no value as a matter of precedent.
The decree is affirmed, with costs.
Affirmed.